        6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA


SAUNDRA FOSTER, as Special             )
Administratix of the ESTATE OF RENEE )
RHINE, deceased,                       )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )                  Case No. CIV-19-00166-PRW
                                       )
TURN KEY HEALTH CLINICS, LLC;          )
ROB FRAZIER, in his official capacity; )
and DOES NOS. 1–10,                    )
                                       )
      Defendants.                      )


                                          ORDER

          Defendant Turn Key Health Clinics, LLC asks the Court to dismiss the claims

against it because Plaintiff fails to state a claim upon which relief can be granted (Dkt. 13).

For the reasons outlined below, the motion is granted.

                                        Background

          Plaintiff sues Defendant Turn Key pursuant to 42 U.S.C. § 1983 under a theory of

municipal liability for the alleged violations of Renee Rhine’s Fourteenth Amendment

rights. 1 The Complaint (Dkt. 2) alleges that Ms. Rhine was booked in the Muskogee

County Jail on May 31, 2017, for disobeying an officer. 2 According to the Complaint (Dkt.



1
  Compl. (Dkt. 2) at 12−15. It is unclear what specific Fourteenth Amendment right(s)
Plaintiff relies on.
2
    Id. at 3.

                                              1
          6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 2 of 8



2), “it was obvious to booking staff, including . . . the Turn Key booking nurse, that Ms.

Rhine was in distress, in danger of withdrawal, and in need of an immediate medical and

mental health care evaluation and monitoring.” 3 But “despite the obvious and known and

significant risks [of] serious harm, Muskogee County Sheriff’s Officer . . . and Turn Key

personnel placed Ms. Rhine in general population without . . . medical or mental health

care, treatment or monitoring.” 4

           The next day, Ms. Rhine was allegedly beaten by an unknown jailer. 5 The

Complaint (Dkt. 2) asserts that this use of force was “utterly disproportionate to any

legitimate interest in managing the Jail,” 6 and that Ms. Rhine suffered serious injuries,

including contusions, bruises, a ruptured spleen, and hemoperitoneum. 7 After the beating,

“in deliberate indifference to Ms. Rhine’s serious medical needs, she was not transported

to a hospital and was not provided with any medical attention whatsoever.” 8 This was so

even though she complained to Turn Key staff that she “was in extreme pain, that she was

bruised and that she was feeling dizzy or nauseous.” 9 The Complaint (Dkt. 2) further

alleges that Ms. Rhine exhibited signs of “mental confusion,” could not walk or stand, and




3
    Id.
4
    Id. at 4.
5
    Id.
6
    Id.
7
    Id. at 5.
8
    Id.
9
    Id. at 5−6.

                                            2
        6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 3 of 8



was in and out of consciousness. 10 Plaintiff also points to an incident where Ms. Rhine fell

in front of jail employees, but they did nothing to help her. 11 In Plaintiff’s view, Turn Key’s

failure to provide Ms. Rhine with any medical care constitutes deliberate indifference to

her serious medical needs. 12

           Ms. Rhine was released from jail on June 2, 2017, and went home. 13 The next day

she went to the hospital and was admitted to the intensive care unit. 14 Ms. Rhine was

eventually discharged and “continued to struggle with her health until the date of her death

on December 1, 2017.” 15 Plaintiff asserts that “[t]he excessive use of force and deliberate

indifference to Ms. Rhine’s serious medical needs . . . were a proximate cause of her

physical and mental pain and suffering, a worsening of her condition, and ultimately, her

death.” 16 Further, Plaintiff asserts that Turn Key’s alleged deliberate indifference to Ms.

Rhine’s serious medical needs “was in furtherance of and consistent with policies, customs

and/or practices which the County . . . and Turn Key promulgated, created, implemented

or possessed responsibility for the continued operation of.” 17 These “inadequate or non-




10
     Id. at 6.
11
     Id.
12
     Id.
13
     Id.
14
     Id. at 7.
15
     Id.
16
     Id.
17
     Id. at 9.

                                               3
       6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 4 of 8



existent policies and customs,” says Plaintiff, “were a moving force behind the

constitutional violations and injuries [to Ms. Rhine].” 18

                                     Standard of Review

           In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, all well-pleaded

allegations in the complaint must be accepted as true and viewed “in the light most

favorable to the plaintiff.” 19 While a complaint need not recite “detailed factual

allegations,” “a plaintiff’s obligation to provide the grounds of [her] entitle[ment] to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” 20 The pleaded facts must establish that the claim is plausible.21




18
     Id.
19
  Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting David v.
City & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).
20
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
21
     Id.

                                               4
       6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 5 of 8



                                           Analysis

Municipal Liability 22

         The Court assumes—without deciding—that Plaintiff has adequately alleged a

deprivation of her constitutional rights. The Court does so because Plaintiff’s cause of

action against Turn Key is based on a theory of municipal liability, and resolution of the

motion to dismiss turns on whether municipal liability can attach on the facts alleged. 23 For

a municipality to be liable, “‘a plaintiff must show 1) the existence of a municipal policy

or custom, and 2) that there is a direct causal link between the policy or custom and the

injury alleged.’” 24 A policy or custom may include:

         (1) a formal regulation or policy statement; (2) an informal custom
         amoun[ting] to a widespread practice that, although not authorized by written
         law or express municipal policy, is so permanent and well settled as to
         constitute a custom or usage with the force of law; (3) the decisions of
         employees with final policymaking authority; (4) the ratification by such
         final policymakers of the decisions—and the basis for them—of subordinates
         to whom authority was delegated subject to these policymakers’ review and
         approval; or (5) the failure to adequately train or supervise employees, so




22
  42 U.S.C. § 1983 liability only attaches to conduct occurring “under color of state law.”
“Most defendants in § 1983 suits are public employees, but in certain circumstances,
private persons can also act under color of state law.” See Prince v. Turn Key Health
Clinics, LLC, No. 4:18-cv-00282-CVE-JFJ, 2019 WL 238153, at *3 (N.D. Okla. Jan. 16,
2019). “[A] private party that has contracted to provide healthcare services to inmates and
pretrial detainees[, like Turn Key here,] is acting under color of state law in providing those
services and is, therefore, a proper defendant in a § 1983 suit.” Id. Turn Key is not an
individual, so it can only be liable under a theory of municipal liability articulated in
Monnell v. New York City Department of Social Services., 436 U.S. 658 (1977).
23
     Compl. (Dkt. 2) at 14−15.
24
  Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (quoting Hinton v.
City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993)).

                                              5
       6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 6 of 8



           long as that failure results from deliberate indifference to the injuries that
           may be caused. 25

           The Complaint (Dkt. 2) asserts that “the deliberate indifference to Ms. Rhine’s

serious medical needs . . . was in furtherance of and consistent with policies, customs and/or

practices which the County/MCSO and Turn Key promulgated, created, implemented or

possessed responsibility for the continued operation of.” 26 It further alleges that Turn Key

utilizes “common industry cost-cutting techniques which create disincentives to send

inmates to outside medical facilities,” and there is a “financial cap on the amount that can

be spent on outside medical care, and any amount over this cap is incurred by Turn Key.” 27

The Complaint (Dkt. 2) also faults Turn Key’s staffing policy, specifically that it

understaffs county jails with undertrained and underqualified medical personnel who

cannot properly deal with inmates with “complex and serious medical needs.” 28 Finally,

the Complaint (Dkt. 2) asserts that “Turn Key has no protocol or clear policy with respect

to the medical monitoring and care of inmates with complex or serious medical needs, and

provides no guidance to its medical staff regarding the appropriate standards of care with

respect to inmates with complex or serious medical needs.” 29 The Complaint (Dkt. 2)

concludes that Turn Key’s “inadequate or non-existent policies or customs were a moving

force behind the constitutional violations and injuries alleged herein,” and they “have


25
     Id. (internal quotation marks and citations omitted).
26
     Compl. (Dkt. 2) at 9.
27
     Id. at 9−10.
28
     Id. at 10.
29
     Id.

                                                 6
       6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 7 of 8



resulted in deaths or negative medical outcomes in numerous cases, in addition to Ms.

Rhine’s.” 30

           These conclusory allegations fail to state a claim for municipal liability because the

Complaint (Dkt. 2) fails to make allegations demonstrating a causal link between any of

the complained of policies or customs of Turn Key and what happened to Ms. Rhine. No

allegation links Turn Key’s alleged for-profit techniques, understaffing, or lack of protocol

or guidance as to inmates with complex medical conditions to Ms. Rhine’s alleged beating

and lack of medical treatment. To sufficiently allege causation for purposes of municipal

liability, Plaintiff “must allege the specific treatments or care that [she] was denied as a

result of the . . . practices,” and then “to move beyond the realm of speculation, [P]laintiff

must allege [her] basis for asserting that the denial of those treatments or care was the result

of the . . . practices.” 31 Instead, Plaintiff provides the Court with “labels and conclusions”

as to causation, and such “a formulaic recitation of the elements of a cause of action will

not do.” 32

                                            Conclusion

           Plaintiff presents insufficient factual allegations to state a § 1983 claim under a

theory of municipal liability against Turn Key. Thus, Defendant Turn Key Health Clinics,




30
     Id.
31
     Prince, 2019 WL 238153, at *5.
32
     Twombly, 550 U.S. at 555 (internal quotation marks and citations omitted).

                                                 7
       6:19-cv-00166-PRW Document 22 Filed in ED/OK on 05/15/20 Page 8 of 8



LLC’s Motion to Dismiss (Dkt. 13) is GRANTED and the claims 33 against Turn Key are

DISMISSED for failure to state a claim upon which relief can be granted.

         IT IS SO ORDERED this 15th day of May, 2020.




33
     This includes the § 1983 claim as well as punitive damages.

                                              8
